Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “generally cylindrical portion” in lines 2, 4 and 5 respectively, rendering the claim indefinite.  The term “generally” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 1 recites the limitation “the weld connections” in line 8, rendering the claim indefinite. It is unclear what the relation between this “the weld connections” and one or more weld connections between the first metal part and the second metal part mentioned in line 7 are?  For examination purposes, examiner interprets “the weld connections” as "the one or more weld connections”.
Claim 1 recites the limitation “the connections” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
the first metal part and the second metal part mentioned in line 7 are?  For examination purposes, examiner interprets “the first and second metal parts” as “parts”.
Claim 4 recites the limitation “the first and second metal parts” in line 2, rendering the claim indefinite. It is unclear what the relation between this “the first and second metal parts” and the first metal part and the second metal part mentioned in line 7 of claim 1 are?  For examination purposes, examiner interprets “the first and second metal parts” as “parts”.
Claim 6 recites the limitation “the first weld seam” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 6 recites the limitation “an edge of the second metal part” in line 2, rendering the claim indefinite. It is unclear what the relation between this “an edge of the second metal part” and an edge of the second metal part mentioned in line 2 of claim 5 are?  For examination purposes, examiner interprets “an edge of the second metal part” as "any place of the second metal part”.
Claim 7 recites the limitation “the weld connections” in line 1, rendering the claim indefinite. It is unclear what the relation between this “the weld connections” and one or more weld connections between the first metal part and the second metal part mentioned in line 7 of claim 1 are?  For examination purposes, examiner interprets “the weld connections” as "the one or more weld connections”.

Claim 8 recites the limitation “a cast metal part” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a cast metal part” and a casted metal part mentioned in line 1 are?  For examination purposes, examiner interprets “a cast metal part” as "any part”.
Claim 8 recites the limitation “a cylindrical portion” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a cylindrical portion” and a generally cylindrical portion mentioned in line 1 are?  For examination purposes, examiner interprets “a cylindrical portion” as "a portion”.
Claim 8 recites the limitation “a metal hose line” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a metal hose line” and a metal hose line mentioned in line 1 are?  For examination purposes, examiner interprets “a metal hose line” as "anything”.
Claim 8 recites the limitation “a wall thickness” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a wall thickness” and a wall thickness mentioned in line 2 are?  For examination purposes, examiner interprets “a wall thickness” as "anything”.
Claim 8 recites the limitation “the inner diameter” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
8 recites the limitation “the outer diameter” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the width” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the connection” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the hose line” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “cast metal part” in line 12, rendering the claim indefinite. It is unclear what the relation between this “cast metal part” and a casted metal part mentioned in line 1 are?  For examination purposes, examiner interprets “cast metal part” as "any part”.
Claim 8 recites the limitation “the metal hose wall thickness” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 9 recites the limitation “the width” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “the hose line 12” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “cast metal part” in line 3, rendering the claim indefinite. It is unclear what the relation between this “cast metal part” and a casted metal part mentioned in line 1 of claim 8 are?  For examination purposes, examiner interprets “cast metal part” as "any part”.
9 recites the limitation “the metal hose wall thickness” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation “the hose line” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation “cast metal part” in line 2, rendering the claim indefinite. It is unclear what the relation between this “cast metal part” and a casted metal part mentioned in line 1 of claim 8 are?  For examination purposes, examiner interprets “cast metal part” as "any part”.
Claim 14 recites the limitation “the weld” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by I’Armee (DE 10 2017 004 847 A1).
Regarding Independent Claim 1, I’Armee discloses an attachment connection comprising:
a first metal part (a manifold end piece 1, [0019], Fig 1) having a generally cylindrical portion, wherein the first metal part is a casted metal part (1 consists of cast iron, [0019]);
a second metal part (a bellows 3, [0019], Fig 1) having a generally cylindrical portion positioned about the generally cylindrical portion of the first metal part (see Figs 1-2), wherein the second metal part is a hose line having a wall thickness (3 has a nickel-based alloy, [0019]; 3 is a hose line having a wall thickness, Figs 1-2);
one or more weld connections between the first metal part and the second metal part (weld seam 5 between 1 and 3, [0019], Figs 1-2), wherein the weld connections each comprise a weld seam having a thickness at the connection between the first and second metal parts that is less than 50% of the wall thickness of the second metal part (being less than 50% of a wall thickness of the Hose line 3 in the welding area, Abstract).
Regarding Claims 2-3 and 7, I’Armee further discloses:
Claim 2, wherein the first metal part is a cast iron exhaust manifold (a manifold end piece 1…1 consists of cast iron, [0019]).
Claim 3, wherein the second metal part comprises a bellows (a bellows 3…3 has a nickel-based alloy, [0019], Fig 1).
Claim 7, wherein the weld connections are laser weld connections (by lase welding, [0001]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over I’Armee (DE 10 2017 004 847 A1).
Regarding Claims 4-6, I’Armee discloses the invention as claimed and as discussed above; except the limitations: Claim 4, wherein the weld seam has a thickness at the connection between the first and second metal parts that is at least 0.3 times the wall thickness of the second metal part, Claim 5, comprising three weld connections arranged adjacent to one another and spaced away from an edge of the second metal part; and Claim 6, wherein the first weld seam is located between 2.5 and 3.5 millimeters away from an edge of the second metal part.  Since these limitations involved the material/ size/ distance/ number/ arrangement of the metal hose line and the weld seam and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose. It would have been an obvious matter of design choice to modify I’Armee to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify I’Armee with further teaching of Claim 4, wherein the weld seam has a thickness at the connection between the first and second metal parts that is at least 0.3 Claim 5, comprising three weld connections arranged adjacent to one another and spaced away from an edge of the second metal part; and Claim 6, wherein the first weld seam is located between 2.5 and 3.5 millimeters away from an edge of the second metal part; because I’Armee teaches, in Para. [0003] that providing an excellent attachment connection to further improve the connecting of a thin-walled hose line to a carbon-containing connector during laser welding. 
Regarding Independent Claim 8, I’Armee discloses a method of attaching a casted metal part (a manifold end piece 1…1 consists of cast iron, [0019], Fig 1) having a generally cylindrical portion and a metal hose line having a wall thickness, the method comprising:
providing a cast metal part having a cylindrical portion having an outer diameter (a manifold end piece 1…1 consists of cast iron, [0019], Fig 1);
providing a metal hose line having an inner diameter and a wall thickness (a bellows 3…3 has a nickel-based alloy, [0019], Fig 1);
positioning the inner diameter of the metal hose line over the outer diameter of the cylindrical portion (inner diameter of 3 over outer diameter of 1, [0021], Fig 3);
allowing the metal hose line to cool to reduce the gap between the inner diameter of the metal hose line and the outer diameter of the cast metal part (since material accumulations are reduced… the material thickness of the weld seam 5 is also reduced, [0021]);
forming a first weld along an outer circumference of the metal hose line, wherein the width of the first weld at the connection between the hose line and cast metal part 
I’Armee discloses the invention substantially as claimed and as discussed above; except, heating the metal hose line to a temperature of between 500 and 900 degrees Fahrenheit. Since limitation “to a temperature of between 500 and 900 degrees Fahrenheit” involved the material/ size of the metal hose line, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that this kind of step (“to a temperature of between 500 and 900 degrees Fahrenheit”) solves any stated problem or is for any particular purpose. It would have been an obvious matter of design choice to modify I’Armee to obtain the invention step as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify I’Armee with further teaching of heating the metal hose line to a temperature of between 500 and 900 degrees Fahrenheit; because I’Armee teaches, in Para. [0003] that providing an excellent method to further improve the connecting of a thin-walled hose line to a carbon-containing connector during laser welding. 
Regarding Claims 9-14, I’Armee discloses the invention as claimed and as discussed under claim 8, further disclose:
Claim 9, further comprising the step of forming a second weld along an
outer circumference of the metal hose line, adjacent to the first weld (recognized as being within the level of ordinary skill in the art, step of forming a second weld along an

Claim 10, wherein the first metal part is a cast iron exhaust manifold (a manifold end piece 1…1 consists of cast iron, [0019]).
Claim 11, I’Armee discloses, wherein the second metal part comprises a bellows (a bellows 3…3 has a nickel-based alloy, [0019], Fig 1).
Claims 12-13, I’Armee discloses the invention as claimed and as discussed above; except the limitations: Claim 12, wherein the weld has a thickness at the connection between at the connection between the hose line and case metal part of at least 0.3 times the wall thickness of the metal hose line; and Claim 13, wherein the first weld is located between 2.5 and 3.5 millimeters away from an edge of the metal hose line.  Since these limitations involved the material/ size/ distance/ number/ arrangement of the metal hose line and the weld (weld seam) and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose. It would have been an obvious matter of design choice to modify I’Armee to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify I’Armee with further teaching of Claim 12, wherein the weld has a thickness at the connection between at the connection between the hose Claim 13, wherein the first weld is located between 2.5 and 3.5 millimeters away from an edge of the metal hose line; because I’Armee teaches, in Para. [0003] that providing an excellent attachment connection to further improve the connecting of a thin-walled hose line to a carbon-containing connector during laser welding. 
Claim 14, wherein the weld is formed by a laser weld connections (by lase welding, [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761